In an action to recover damages for personal injuries, and for medical expenses and loss of services, the appeal is from an order which (1) granted a motion for summary judgment striking out the answer, and (2) directed an assessment of damages. Order affirmed, with one bill of $10 costs and disbursements. No opinion. Beldock, Acting P. J., Kleinfeld, Christ and Brennan, JJ., concur; Ughetta, J., dissents and votes to reverse the order and to deny the motion, with the following memorandum: Under all of the circumstances, it is my opinion that a question of fact is presented which should be determined on a trial. [20 Misc 2d 932.]